              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:18-cv-00271-MR-WCM


NIKESIA SHAREY PANNELL, et al., )
                                )
                   Plaintiffs,  )
                                )
         vs.                    )              ORDER
                                )
                                )
MATTHEW TAYLOR SCRUGGS,         )
et al.,                         )
                                )
                   Defendants.  )
_______________________________ )

      THIS MATTER is before the Court on the Defendants’ Motion to

Revoke Admission Pro Hac Vice of Yussuf Aleem [Doc. 9].

      The Defendants move the Court to revoke the admission pro hac vice

of attorney Yussuf Aleem of the firm Joseph, Aleem & Slowik, LLC, on the

grounds that the Plaintiffs’ Motion for Admission Pro Hac Vice incorrectly

reflects that the Defendants consented to the Plaintiffs’ Motion when in fact

defense counsel was never contacted about the matter. The Defendants

contend that revocation of Mr. Aleem’s admission is the appropriate sanction

for this misrepresentation. [Doc. 9].

      Upon careful review of the record, the Court in its discretion declines

to revoke Mr. Aleem’s admission at this time.         The Court, however,
admonishes Plaintiffs’ counsel to be more careful in his filings in the future.

Any future filings which fail to reflect consultation with opposing counsel

when required will be summarily stricken.

      IT IS, THEREFORE, ORDERED that the Defendants’ Motion to

Revoke Admission Pro Hac Vice of Yussuf Aleem [Doc. 9] is DENIED.

      IT IS SO ORDERED.

                               Signed: November 16, 2018




                                         2
